Citation Nr: 1007802	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs disability compensation on behalf of his 
minor child with the appellant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970, and from May 1984 to October 1991.  The 
appellant in this case is the mother of C.M., one of the 
Veteran's minor children.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for 
apportionment of the Veteran's VA disability benefits on 
behalf of C.M.  The appellant appealed the RO's decision to 
the Board.  

In a July 2008 decision, the Board denied apportionment of 
the Veteran's VA disability benefits on behalf of C.M.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in September 2009, the appellant's 
then-attorney and a representative of VA's General Counsel, 
on behalf of the Secretary, filed a joint motion for remand.  
In a September 2009 order, the Court granted the motion, 
vacated the Board's July 2008 decision, and remanded the 
matter for readjudication.  

The Board notes that on a February 2008 VA Form 9, Appeal to 
Board, the appellant checked a box indicating that she wished 
to attend a hearing before a Veterans Law Judge at the RO.  
According to a March 2008 Report of Contact, however, the 
appellant subsequently indicated that she wanted the Board to 
proceed with consideration of her case immediately.  
Subsequently in March 2008, the appellant submitted a signed 
statement indicating that she felt she had made her case 
clear; that she had no additional evidence to furnish, and 
that she did not desire to wait for a 60 day due process 
period to expire.  Based on these facts, in its July 2008 
decision, the Board determined that the appellant wanted to 
proceed expeditiously and no longer desired a hearing.  
Having received no additional communication from the 
appellant regarding a hearing, and absent any reference to a 
hearing in the parties' September 2009 joint motion, the 
Board again finds it appropriate to proceed with appellate 
review.



FINDINGS OF FACT

1.  C.M. was born to the Veteran and the appellant in 
September 1999, and resides with the appellant.  

2.  The Veteran has been meeting his child support 
obligations to the appellant and C.M., including providing 
$290 monthly, as well as health insurance.   

3.  Despite being given the opportunity to do so on numerous 
occasions, the appellant has failed to provide clear and 
accurate information regarding her monthly income and 
expenses.  Based on the information currently of record, 
hardship has not been demonstrated.



CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA 
compensation benefits on behalf of C.M. have not been met.  
38 U.S.C.A. §§ 5307, 5107 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies only to claims for benefits filed under 
Chapter 51 of Title 38, United States Code.  See e.g. Barger 
v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 
Vet. App. 165, 179 (2001)(en banc).  Apportionment, the 
matter at issue in this case, is governed by Chapter 53, 
United States Code, and involves a determination as to how 
existing benefits are paid.  Thus, the VCAA does not apply.  
See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) 
(holding that the VCAA does not apply to claims for 
restoration of competency as the applicant "is not seeking 
benefits under Chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under Chapter 
55"). 

In any event, the Board notes that the parties have been 
repeatedly and adequately advised of the applicable legal 
criteria in the case, as evidenced by numerous letters to the 
parties as well as the Statements of the Case and 
Supplemental Statements of the Case.  A review of the record 
indicates that the RO has appropriately developed this appeal 
in accordance with the due process requirements for 
simultaneously contested claims.  Neither the Veteran nor the 
appellant has argued otherwise.  38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2009).

Additionally, the record shows that the RO has repeatedly 
advised the appellant of the information and evidence 
necessary to substantiate her claim for apportionment of the 
Veteran's VA compensation benefits.  Indeed, the record shows 
that the RO has repeatedly contacted the appellant, by both 
letter and by telephone, in an attempt to ascertain complete 
and accurate information regarding her income and expenses.  

In that regard, the Board notes that the duty to assist "is 
not always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In other words, if the appellant wished to 
demonstrate hardship for purposes of obtaining a portion of 
the Veteran's compensation benefits on behalf of her child 
with the Veteran, she could only do so by cooperating with 
VA.  As set forth below, she has failed to do so.  Thus, the 
duty to assist, as it may be applied to an apportionment 
claim, was satisfied to the extent possible in light of the 
failure of the appellant to provide all of the necessary 
information.  

The Board also observes that in the September 2009 Joint 
Motion discussed above, the parties identified no fault in 
VA's compliance with any notification or development actions.  
Rather, the sole basis for remand was the Board's failure to 
provide adequate reasons and bases for its July 2008 
decision, with discussion of the pertinent evidence.  Thus, 
if the parties to the Joint Motion believed the Board's 
discussion of the VCAA or VA's evidentiary development was in 
any way problematical, they would have undoubtedly explained 
such potential error in the body of the Joint Motion.  They 
did not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"); see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) (noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court").  
Thus, the Board will proceed with consideration of the claim, 
based on the evidence of record.  


Background

The Veteran has been in receipt of VA disability compensation 
since 1991.  Effective April 11, 2003, he was awarded VA 
disability compensation at the 100 percent rate, plus special 
monthly compensation, with additional allowances for numerous 
dependents, including several minor children and a spouse.

C.M. was born to the appellant in September 1999.  A birth 
certificate and Court order establishes C.M. as the 
biological child of the Veteran.  

In March 2003, the appellant submitted a request for an 
apportionment of the Veteran's VA disability compensation for 
the care of C.M.  According to an April 2003 Report of 
Contact, the appellant indicated that although she already 
received monthly child support from the Veteran for the 
support of C.M., she needed more money because C.M. had 
asthma.  

In an April 2003 letter, the RO asked the appellant and the 
Veteran to provide detailed financial information, including 
itemized monthly income from all sources, a list of average 
monthly expenses, and the value of all assets.  

In an April 2003 letter, the appellant indicated that 
although the Veteran currently paid her $280 in monthly child 
support, she was in the process of seeking an increase in 
that amount from the court.  She explained that she was 
employed and "didn't mind working," but felt that because 
she was raising C.M. on her own, "the least [the Veteran] 
can do is help in the support."  The appellant indicated 
that her monthly rent was $791, plus water.  She did not 
otherwise provide an accounting of her monthly income or 
expenses, although she attached photocopies of various bills 
which she claimed were evidence of expenses and debts she had 
incurred since C.M. had been born.  

These photocopies included an invoice from a child care 
center which appears to show that the appellant paid 
approximately $420 in monthly child care expenses in May and 
June 2003.  Also included were various invoices showing past 
due amounts for charges such as utilities, a retail store, 
and medical care providers, although it is not possible to 
discern the monthly amounts due or when all of these charges 
were incurred.  

In September 2003, the RO denied the appellant's claim for 
apportionment, noting that the available record indicated 
that the Veteran was discharging his responsibility for the 
support of C.M. and that he currently provided child support 
well in excess of the dependency allowance.  The appellant 
was reminded that she had failed to provide VA with requested 
information regarding her income and expenses.  She was 
advised that if she wanted VA to reconsider her claim, she 
"must submit a monthly breakdown of all income and expenses 
for your household."  See January 2004 Statement of the 
Case.  

In February 2004, the appellant responded with a list of her 
claimed monthly expenses as follows:  $767 for rent, $29.94 
for water, $254.17 for electric, $114 for an unspecified 
"bank note," $59 for car insurance, $145 for day care, $20 
for transportation, and $142.40 for phone.  The appellant 
again failed to provide an accounting of her monthly income, 
although she indicated that she "was drawing unemployment 
benefits."  Attached to her letter was a copy of IRS E-file 
Signature Authorization showing a 2003 adjusted gross income 
for the appellant of $11,901, plus a tax refund of $1,064.  
The form contains no indication of the source of her 2003 
income.  

In her April 2004 VA Form 9, the appellant claimed that she 
was entitled to apportionment of the Veteran's VA benefits as 
a court had awarded her monthly child support and "our child 
has a history of asthma which causes large medical costs."  
In support of her appeal, the appellant provided copies of 
documents associated with litigation she had initiated in an 
attempt to obtain an increase in her monthly child support 
from the Veteran.  

These documents include copies of 2003 letters from her 
attorney to the Veteran's attorney alleging that the Veteran 
had failed to provide complete records pertaining to his 
business and rental properties, including a barbershop and a 
home health care business he and his spouse owned.  The 
documents also include a May 2004 court order increasing the 
amount of the Veteran's monthly child support for C.M. from 
$280 to $290.  The Veteran was also ordered to continue to 
provide C.M. with health insurance, as well as pay 50% of her 
uninsured health care expenses.  

Documents associated with the litigation also include a 
December 2003 letter from the appellant's attorney to the 
appellant.  In the letter, the appellant's attorney reminded 
the appellant that she had advised her against proceeding 
with the litigation to modify her child support absent any 
proof that the Veteran had any substantial income from his 
barbershop or health care businesses.  She noted that the 
Veteran had testified that the barbershop was not in 
operation and that the appellant had failed to obtain 
information to the contrary.  

In a December 2004 Supplemental Statement of the Case, the RO 
again advised the appellant that absent the complete income 
information they had repeatedly requested from her, 
apportionment continued to be denied as the record showed 
that the Veteran was paying child support for C.M.  

In January 2005, the appellant submitted another accounting 
of her claimed monthly expenses, consisting of $860 in rent, 
$500 per month for education/childcare, $294.37 for phone, 
$102.75 for electricity, $106 for storage, $45 in 
transportation, $1,004.93 and $818.94, respectively, on two 
credit cards, as well as $339.04 for pediatric pulmonary care 
and $43 to express script, although these latter amounts 
appear to be debts rather than monthly expenses.  The 
appellant also attached a letter from her employer who 
indicated that the appellant had worked full time since 
August 2004, earning $10 per hour, or $1,600 monthly.  

In an attached letter, the appellant complained that in 
pursuing increased child support payments, she had been 
harassed by various parties, apparently including her 
attorney, the judge who heard her case, the Attorney 
General's Office, and the Veteran, which had created a 
hardship for her.  She claimed that since 2001, she had been 
evicted, her credit had been ruined, and she had lost her 
car.  

The appellant submitted various documents showing that she 
had been served with an eviction notice for nonpayment of 
rent, in November 2004.  Her outstanding debt to her landlord 
was $3,791.90, plus $960 in attorneys' fees.  She also 
submitted a copy of a July 2004 application for public 
housing.  On the application, she listed her annual income as 
$3,480 in child support payments.  She reported that she was 
unemployed and denied income from all other sources.  

In a March 2005 letter, the RO sought clarification of the 
monthly expenses reported by the appellant in January 2005, 
including whether the bills she had reported were monthly 
expenses or total debts.  She was also again asked to provide 
the amount of her net monthly income, to account for any 
taxes or deductions from her pay.  

In April 2005, the appellant responded that she paid $867.80 
for rent, $20 for gas, $80 for a storage fee and $141 per 
week for school.  She failed to provide the clarification 
requested by the RO regarding her reported expenses.  She did 
provide an April 2005 letter from her employer who indicated 
that for the month of March 2005, the appellant had received 
a net income of $1,781.89.  

In April 2005, the Veteran reported that he had monthly 
expenses in the amount of $4,440.47, including mortgages, 
utilities, car payments, insurance, and child support.  In an 
accompanying letter, the Veteran indicated that in addition 
to monthly child support for C.M., he also provided her with 
Tricare Insurance and education benefits.  With respect to 
his monthly income, the Veteran indicated that he received VA 
benefits, military retirement benefits, and Social Security 
benefits and provided photocopies of his monthly checks.  
[The RO subsequently associated computer printouts with the 
record on appeal noting that from January 2005, C.M. received 
$187 monthly under the Veteran's Social Security benefits and 
the Veteran received $753 monthly.  C.M.'s benefit was 
reduced to $126 monthly effective April 2005].  

In May 2005, the RO contacted the appellant by telephone in 
another attempt to clarify her monthly expenses.  She was 
specifically asked to report her average monthly expenses and 
income in full.  The appellant indicated that the $339.04 to 
the Pediatric Pulmonary Associates had been paid and the $43 
to Express Script had been paid but that she had another bill 
from the latter.  The RO requested that the appellant combine 
all of her medical expenses and report what her average 
monthly payment was.  

In a subsequent May 2005 report the appellant indicated that 
her monthly expenses included $864 for rent, $100 for food, 
$100 for clothes, $564 for school, $60 for gas and $80 for 
storage.  She also had two medical bills, one for $1352 and 
one for $549.28 that had already been sent to collection.  
Additionally she had $67.38 in monthly expenses for doctor 
bills.  She did not provide any income information.  

A February 2006 report shows that C.M. was referred for ADHD 
screening based on her behavior in kindergarten.  It was 
noted that C.M. also had asthma.  A March 2006 psychological 
report shows that C.M. was diagnosed as having obsessive 
compulsive disorder and adjustment disorder.  Additional 
psychiatric evaluation was recommended.  

In a January 2007 statement, the appellant claimed that her 
only income was $739.62, apparently monthly, that she 
received on behalf of her daughter, although she failed to 
specify the source of this income.  She claimed that she had 
no other resources with which to support her daughter and 
that she was unable to work due to a doctor's order.  The 
appellant also indicated that her monthly expenses were $848 
so she had to pay out more than she was taking in.  She again 
listed a number of outstanding debts.  

In a March 2007 memorandum, a state department of welfare 
indicated that effective in May 2007, the appellant's rental 
payments would no longer be provided, as she was now in a 
position to maintain affordable housing on her own, via SSI 
benefits and child support.  An April 2007 letter shows that 
the appellant was approved for food stamps in the amount of 
$193 per month.  

In a May 2007 Supplemental Statement of the Case, the RO, 
after considering the information provided by the appellant, 
again denied her claim for apportionment.  The RO advised the 
appellant that "[i]f you would like to provide a detailed 
amount of your monthly expenses, not just total amounts owed 
but actual amounts you pay each month, we will reconsider our 
decision."  

In a May 2007 statement the appellant claimed that she had 
not worked since September 2005.  She stated that her current 
rent was $585 per month and she paid $100 per month in food.  
Her daughter had special needs.  In the calendar year she had 
spent $857.64 for medication at CVS.  She indicated that she 
had spent $723 at CVS in 2006, as well as $454 annually 
between 2004 and 2006 at express scripts.  Her phone bill was 
$70 per month.

In July 2007, the appellant submitted a VA Form 21-0788, 
Information Regarding Apportionment of Beneficiary's Award, 
on which she reported monthly income of $136 in Social 
Security benefits, $313 in Supplemental Security Income, and 
$193 in food stamps.  She claimed that she had no other 
income from any source.  She did not, however, report child 
support income from the Veteran.  She indicated that her 
monthly expenses were $585 in rent, $100 for food, and $70 in 
telephone.  She also indicated that she had medical expenses 
and provided a bill for $225, although the Board observes 
that this bill was addressed to the Veteran.  


Analysis

The appellant seeks apportionment of the Veteran's VA 
disability compensation benefits on behalf of C.M., her child 
with the Veteran.  She contends that because she is raising 
C.M. on her own, "the least [the Veteran] can do is help in 
the support."  She also appears to argue that she is 
experiencing hardship due to the financial burdens of caring 
for a child with medical problems, including asthma.  

VA regulations provide for two types of apportionments.  
First, under 38 C.F.R. § 3.450 (2009), "all or any part" of 
a veteran's compensation benefits may be apportioned if a 
Veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

In this case, the record on appeal shows that C.M. resides 
with the appellant and not with the Veteran.  Neither party 
argues otherwise.  With respect to the question of whether 
the Veteran is reasonably discharging his responsibilities to 
C.M., the record on appeal contains child support orders 
showing that the Veteran originally provided the appellant 
with $280 monthly in child support for C.M.  He also 
maintained health insurance for C.M. and pays half of 
uninsured medical expenses.  Pursuant to litigation initiated 
by the appellant, his court ordered child support payments 
were increased to $290 monthly.  He continues to provide C.M. 
with health insurance and pay half of her uninsured medical 
expenses.  Neither party argues otherwise.  The Board finds 
that these facts are highly probative evidence that the 
appellant is reasonably discharging his duties to C.M.  In 
view of the foregoing, the Board finds that the appellant is 
not entitled to an apportionment of the Veteran's VA 
compensation benefits on behalf of C.M. under section 3.450.  

The second type of apportionment is provided by 38 C.F.R. § 
3.451 (2009).  Under that regulation, where hardship is shown 
to exist, a veteran's compensation may be specially 
apportioned between such veteran and his dependents on the 
basis of the facts in the individual case as long as such 
apportionment would not cause undue hardship to other persons 
in interest, including the veteran.  38 C.F.R. § 3.451 
(2009).

In determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
Veteran and the dependents on whose behalf apportionment is 
claimed; and special needs of the Veteran, his dependents, 
and the apportionment claimants.  The amount of apportionment 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the Veteran's benefits would constitute undue 
hardship on him or her, while apportionment of less than 20 
percent of the Veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451 
(2009).

In this case, the Board finds that hardship has not been 
shown.  As discussed in detail above, the appellant was 
repeatedly asked to provide complete and accurate monthly 
income and expense information, but she has failed to do so.  
Despite significant efforts, the Board has been unable to 
compile a complete and accurate accounting of the appellant's 
monthly income and expenses from the information she has 
provided, as well as the information otherwise complied by 
the RO.

With respect to her income, it appears that it includes (or 
has included at different period(s) since filing her claim), 
child support payments from the Veteran in the amount of $280 
to $290 monthly; food stamps in the amount of $193 monthly 
since 2007; SSI benefits in the amount of $313 monthly; 
Social Security benefits for C.M. as the Veteran's child in 
the amount of $126 monthly since 2005 (not including 
retroactive payments); and unemployment benefits in an 
unknown amount during an unspecified period.  The appellant 
was also provided with rental assistance from April 2006 to 
April 2007.  Finally, as best the Board can discern, the 
appellant has also earned income from employment.  She was 
apparently employed in 2003 until at least February 2004 (at 
which time she reported that she "was drawing unemployment 
benefits.").  According to information from an employer, the 
appellant was again employed from August 2004 to at least 
March 2005, earning between $1600 and $1,781.89, monthly.  
The appellant has recently reported that she has not worked 
since September 2005, although it appears that she did not 
begin receiving SSI until March 2007.  

With respect to her expenses, her monthly totals are 
similarly unclear.  The appellant has reported monthly 
expenses such as rent, child care, utilities, storage, and 
medical bills.  She has also reported significant debt to 
numerous collection agencies for nonpayment of various bills.  
Unfortunately, the Board is unable to ascertain a complete 
and accurate accounting of her monthly expenses and debt 
payments, based on the information she has provided.  For 
example, she has reported varying amounts of rent.  In 
February 2004, she reported that she paid $767 monthly in 
rent, although it appears that the appellant did not actually 
make these payments, as she was served with an eviction 
notice in November 2004 for nonpayment of rent with an 
outstanding balance of $3,791, plus attorney's fees.  In 
January 2005, she reported that her rent was $860.  In 
January 2007, she claimed that she paid $585 monthly in rent.  
The record on appeal, however, contains a March 2007 notice 
from the Dallas County Home Grant Program showing that the 
appellant's rental payments were made by Dallas County, not 
by the appellant, for the period from April 2006 to April 
2007, after which time the payments were discontinued as she 
was in a position to maintain affordable housing on her own.  

The Board notes that the first relatively complete income and 
expense report provided by the appellant was the July 2007 VA 
Form 21-0788, Information Regarding Apportionment of 
Beneficiary's Award.  On that form, she reported monthly 
income totalling $642.  She denied any other income, although 
the Board notes that she failed to include $290 in monthly 
child support from the Veteran.  Otherwise, assuming arguendo 
the accuracy and veracity of her reported income information, 
the appellant had a total of $932 in monthly income.  The 
appellant also reported monthly expenses totalling $755.  The 
appellant also indicated that she had medical expenses, 
although she failed to delineate them.  She did provide a 
copy of a bill for $225 for care of C.M., although the Board 
observes that this bill was addressed to the Veteran.  
Although it is unclear, for purposes of attempting to 
calculate her monthly income and expenses, the Board will 
assume this is an uninsured medical expense, for which the 
appellant is liable for half under her child support 
agreement with the Veteran.  Thus, her monthly expenses would 
total $867.50, leaving her with a monthly surplus.  

In summary, based on the financial information provided by 
the appellant, the Board is unable to conclude that a 
hardship exists.  In reaching this decision, the Board notes 
that it has specifically considered the appellant's 
"changing circumstances," but finds that hardship has not 
been adequately shown at any point during the pendency of 
this appeal, due in large part to the appellant's repeated 
failure to provide VA with complete and accurate income and 
expense information.  See September 2009 joint motion at page 
2 (noting that "this claim has been pending since 2002 [sic] 
and while the Board looked solely to the most recent expense 
report, the Board did not address the Appellant's changing 
circumstances, including, that in 2004 Appellant had to apply 
for government regulated affordable housing.").  

In that regard, the Board notes that the appellant submitted 
her claim for apportionment in March 2003, not 2002 as the 
joint motion indicates.  Despite the RO's request to the 
appellant upon receipt of her claim, she failed to provide 
detailed income and expense information.  Although she did 
provide some expense information in April 2003, the 
information was incomplete.  She noted, for example, that her 
monthly rent was $791 plus water, and that she paid $420 in 
monthly child care expenses, she did not provide any other 
clear monthly expenses.  More importantly, she did not 
provide any income information, although she was apparently 
gainfully employed at that time.  See April 2003 letter from 
the appellant noting that although she "didn't mind 
working," she felt that the Veteran should provide more 
money to her as she was raising C.M. on her own.  Based on 
this information, the Board is unable to conclude, based on 
the incomplete financial information provided by the 
appellant, that she was experiencing hardship.  Indeed, she 
did not argue otherwise at the time.  Rather, she appeared to 
contend that apportionment was warranted as a matter of 
equity, as she was solely responsible for C.M.'s upbringing.  
Although the appellant's financial picture may have changed 
over the course of this appeal, she continued to provide VA 
with incomplete financial information, rendering the Board 
unable to conclude that a hardship existed at any point 
during the pendency of this claim.  

As required by the joint motion, the Board has specifically 
considered the fact that in July 2004, the appellant 
completed a supplemental rental application for the purposes 
of determining whether she was eligible for public housing.  
On the application, she reported that she was unemployed and 
that her annual income consisted solely of child support 
payments totalling $3,480 annually.  The Board finds that 
this application is not demonstrative of hardship, absent 
complete financial information from the appellant.  First, 
the record on appeal does not indicate whether that the 
appellant was determined to be eligible for public housing in 
July 2004, merely that she completed an application.  Indeed, 
the Board notes that approximately two weeks after completing 
the application, the appellant was earning approximately 
$1600 monthly.  

The Board has also considered the appellant's reports to the 
effect that she has significant debts and has qualified for 
food stamps.  Again, however, the appellant has provided 
incomplete information in this regard.  For example, she has 
provided numerous medical bills, yet it is unclear whether 
the appellant is liable for each of these bills.  As set 
forth above, the Veteran provides C.M. with health insurance 
and is liable for half of her uninsured medical expenses.  It 
is unclear, for example, whether the medical bills provided 
by the appellant represent her debts or are just billing 
statement from the treatment providers.  Though a significant 
debt could certainly impact on her ability to provide 
financially for C.M., absent complete financial information 
from the appellant, a specific determination cannot be made 
without resorting to speculation.

The Board has also considered the special needs of C.M.  The 
record on appeal includes examination reports showing that 
she has been diagnosed as having asthma, obsessive compulsive 
disorder, adjustment disorder, and attention deficit 
disorder.  She requires regular counseling.  Again, however, 
the Veteran provides C.M. with health insurance and pays half 
of her uninsured medical expenses.  

With respect to the Veteran's income and expenses, the Board 
observes that he is in receipt of VA compensation benefits 
(totalling $3,277 monthly as of November 2005, including 
additional allowances for numerous minor children plus a 
spouse), as well as monthly Social Security benefits 
totalling $753 and military retirement benefits totalling 
$422.25.  His total monthly income is $4,452.25.  In April 
2005, the Veteran reported that he had monthly expenses in 
the amount of $4,440.47, including mortgages, utilities, car 
payments, insurance, and child support.  Based on this 
information, the Board finds that granting an apportionment 
of the Veteran's VA benefits would significantly constrain 
his ability to provide for himself and the numerous 
dependents in his custody.  

As required by the joint motion, the Board has considered the 
appellant's allegations to the effect that the Veteran has 
additional income which he has not reported.  The joint 
motion points to various documents obtained during the course 
of discovery in the appellant's litigation to obtained 
increased child support benefits from the Veteran, including 
documents indicating that he owned properties which included 
a barbershop and a home health care facility.  

The Board notes, however, that the Veteran has not reported 
positive income from these properties or other businesses and 
there is no reason to doubt his credibility.  The fact that 
one owns real property or a business, in and of itself, is 
not indicative of a profit.  Although such properties have 
"income producing potential" as the joint motion notes, 
they also have the potential to produce loss.  Indeed, the 
Board observes that litigation initiated by the appellant for 
increased child support resulted in an increase of only $10 
monthly, from $280 to $290.  Given the fact that the court 
which rendered this child support opinion had the benefit of 
compelling financial disclosures through the discovery 
process, the Board finds its decision highly probative 
evidence of the Veteran's inability to provide increased 
financial assistance to C.M.  The Board also notes that the 
record on appeal contains a letter from the appellant's own 
attorney conceding that there was no proof that the Veteran 
had any substantial income from his barbershop or health care 
businesses.  

In summary, after carefully considering the evidence of 
record, the Board finds that the appellant has provided 
insufficient evidence to demonstrate that a hardship exists.  
Moreover, even assuming for the sake of argument that a 
hardship did exist, the Board finds that an apportionment 
would not be warranted.  The Board has carefully considered 
the amount of the Veteran's VA benefits and his other 
resources and income.  The Board has also considered the 
Veteran's expenses as well as the fact that he has numerous 
dependents relying on him, in addition to C.M.  He is not 
shown to have additional resources to provide to the 
appellant on behalf of C.M. without resulting in financial 
hardship to himself and his other dependents.  In fact, the 
record on appeal documents that in February 2005, the RO 
determined that the Veteran was eligible for a convenience 
check due to severe hardship as a result of not receiving his 
February 2005 VA compensation check.  It was noted that the 
Veteran was in dire need of funds to pay his creditors.  The 
Board also notes that the Veteran has been adjudicated 
totally disabled by VA and SSA.  He is clearly limited in his 
ability to earn additional income on behalf of his family.  
On the other hand, the Board has considered the special needs 
of C.M., including asthma and ADHD, but notes that the 
Veteran is currently providing her with health insurance, a 
significant contribution towards addressing these special 
needs.  After weighing all of these factors, the Board finds 
that an apportionment is not warranted.  Although 
apportionment of less than 20 percent of the Veteran's 
benefits would ordinarily not provide a reasonable amount for 
any apportionee, given that the Veteran has numerous 
dependents in addition to C.M., and given his limited 
financial resources, awarding an apportionment to the 
appellant on behalf of C.M. would cause an undue hardship to 
the Veteran and his other dependents, particularly when 
weighed against the incomplete financial information provided 
by the appellant in support of her claim.  38 C.F.R. § 3.451 
(2009).


ORDER

Entitlement to an apportionment of the Veteran's VA 
disability compensation on behalf of his minor child with the 
appellant is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


